I must respectfully dissent from the majority on the first assignment of error.
It is readily apparent why the trial court ruled the way it did and why the majority is upholding that ruling. The testimony states that the parties stipulated that the appellant's pension had a present value of $191,800.
The parties were married in 1981 and divorced in 1992. The appellee, prior to her marriage, was also a government employee but drew her money out of the P.E.R.S. During the course of the divorce, when appellee again got a government position, appellant was ordered to pay her $23,933 to replace the $13,960 she had withdrawn.
Once the court ordered the appellant to provide a pension for the appellee the court should also have determined what now is the present marital value of that pension. Set that amount off against appellant's pension and the difference, if any, should be split.
It strikes me as incongruous that, although both parties have pensions, only one is subject to a valuation and a distribution made therefrom. Possibly the lawyers did not bring this to the trial judge's attention, or the trial got so bogged down in minutiae over who took what piece of property and what that piece of property was worth that the issue got lost.
We, on the court of appeals, have the privilege of being out of the heat of combat and have sufficient time to read the record and, as some would say, engage in 20-20 hindsight.
I would remand this matter to the trial court on this issue to see if the calculation, easily made, would change the trial court's decision in the distribution of marital assets.
I concur in the balance of the opinion. *Page 442